Seinfeld, J.,
(concurring) — I agree with the majority’s burden of proof analysis and conclusion. Nonetheless, I write separately to clarify the record, as I understand it, regarding the evidence of a change in Ann Gagnon’s health after she left the Navy in 1991. The majority states at page 478: “When she left the Navy, her liver enzymes were ‘within normal limits.’ ” Further on page 479, it states that Dr. Robert Caulkins “periodically tested her liver enzymes, which were ‘negative’ until 1997.” (Footnote omitted.) The majority then writes that after Gagnon was diagnosed with Hepatitis C in 1997, “a later test showed that her liver enzymes were elevated.” Majority at 479. In footnote 14, the majority explains that the later test “is called an ALT (alanine aminotransferase serum)” and that a second test, “called an AST (aspartate aminotransferase serum),” was within normal limits.
The negative implication from this evidence is that the enzyme tests provide objective support for a finding that Gagnon acquired Hepatitis C during the time she was working at Harrison Memorial Hospital. But other facts not present in the majority opinion show that the objective evidence does not support this conclusion.
A careful review of the record shows the following: When Gagnon left the Navy in 1991, her liver enzymes tested “within normal limits” on the AST test. After Gagnon was *487diagnosed with hepatitis C in September 1997, her liver enzymes still tested “within normal limits” on the AST test. But Gagnon was also given a new test, the ALT, and for the first time there was evidence of a bump in her enzyme level.
Because the AST test never showed an elevated level, even after Gagnon clearly had contracted Hepatitis C and had elevated levels on the ALT, it is clear that the AST results were not helpful in determining Gagnon’s enzyme levels. Consequently, the 1991 so-called normal liver enzyme reading and the normal readings in the subsequent years on Dr. Caulkins’s tests are meaningless. When Gagnon left the Navy, her liver enzymes may or may not have been within normal limits. We simply have no meaningful evidence that supports a conclusion either way.
Further, while I respect the majority’s attempt to protect Gagnon’s reputation, the understatement that she “was not monogamous” significantly minimizes the extent of her exposure to risk before coming to Harrison. The record indicates between 25 to 50 unprotected sexual encounters in the 1980s, each of which allowed for the transmission of infected blood from her partner.
An accurate view of the record is important to our review of Harrison’s contention that even if it had the burden of persuasion, we should find that the evidence is not evenly balanced but instead preponderates against the Board of Industrial Insurance Appeals findings. I believe that this is a very close question and turns solely on Dr. Caulkins’ testimony.
As the majority explains, it is not our role to weigh and balance “the competing testimony and inferences in the same way as the superior court.” Majority at 485. Instead, we view the record “in the light most favorable to the party who prevailed in superior court.” Majority at 485. The record here shows that Dr. Caulkins was the witness most familiar with the case and he opined that Gagnon “probably had acquired the disease at Harrison.” Majority at 484. Based on this testimony, a rational trier of fact could find it slightly more probable than not that Gagnon contracted *488Hepatitis C while working at Harrison. In doing so, the trier of fact, could and would need to reject the testimony of Dr. Yuen San Yee, who said it is not possible to determine where Gagnon acquired the disease, and of Dr. Peter Hartwell, who testified that Gagnon probably did not acquire the disease at Harrison.
Because I agree with the majority’s burden of proof analysis and with its conclusion that the trial court could reasonably find the evidence to be evenly balanced, I agree that Harrison failed to carry its burden of proof and, thus, that the superior court properly affirmed the board.
Review denied at 147 Wn.2d 1011 (2002).